Honorable Kenneth J. Mansfield
June 23, 2020
Page 2


     I look forward to discussing this matter with you at the upcoming Rule 16
Conference.

                                           Very truly yours,

                                           KENJI M. PRICE
                                           United States Attorney
                                           District of Hawaii

                                             /s/ Edric M. Ching
                                           By__________________________
                                             EDRIC M. CHING
                                             Assistant U.S. Attorney


EMC:vad

cc:
Lucretia Velvet Henry
1003 Puakala Street
Honolulu, HI 96818

Miles Miyamoto, Dept. of VA (via email)
